Opinion filed January 7, 2010 











 








 




Opinion filed January 7, 2010 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00316-CV
                                           __________
 
                                   CHARLES H. PILCHER, Appellant
 
                                                             V.
 
         L. KIDD, LINDA
RICHEY, H. CONDE, AND G. GRIGGS, Appellees
 

 
                                         On
Appeal from the 106th District Court
 
                                                         Dawson
County, Texas
 
                                              Trial
Court Cause No. 09-05-18160
 

 
                                             M
E M O R A N D U M   O P I N I O N
Charles
H. Pilcher filed his pro se petition for Acivil
tort claim@ against L.
Kidd, Linda Richey, H. Conde, and G. Griggs on May 20, 2009.  On October 6,
2009, the trial court signed its order denying Pilcher=s pro se motion for default judgment against
only L. Kidd.  Pilcher perfected this appeal, and we dismiss for want of
jurisdiction.




When
the clerk=s record was
filed in this court, the clerk wrote the parties advising them that it appeared
a final, appealable order or judgment had not been entered and directing
appellant to respond showing grounds for continuing his appeal.  Pilcher has
filed a response in which he contends that the loss of his property was Aa direct result@ of L. Kidd=s actions as an agent of
the Texas Department of Corrections - Institutional Division and that the trial
court=s action on his
motion Aeffectively
absolves@ L. Kidd of
any liability.   Pilcher has failed to establish in this court how the October
6 order is appealable.
The
appeal is dismissed for want of jurisdiction.
 
 
PER CURIAM
 
January 7, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.